DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 11-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fletchall et al. (US 8,751,316, hereinafter Fletchall), in view of Xavier (US 2009/0094100).
With respect to claims 1 and 11 Fletchall discloses a method of providing a mobile point-of-sale through a mobile device (abstract), the method comprising: 
executing a mobile self-checkout application on the mobile device, the mobile self-checkout application allowing a user of the mobile device to select items in a store and tender payment for the selected items via a user interface rendered by the mobile self-checkout application on a display of the mobile device (column 2 lines 34-56); 
rendering the user interface on a display of the mobile device by the mobile self-checkout application (figure 3B, column 7 lines 61-65); 
in response to a selection via the user interface, obtaining identification information associated with a physical object, wherein the obtaining the identification information comprises activating an imaging device of the mobile device to capture the identification information associated with the physical object or displaying a manual identification information box to receive the identification information associated with the physical object manually entered by the user through the manual identification information box (column 7 line 66- column 8 line 5, column 8 line 53-62 and column 10 line 54-60); 
obtaining by the mobile device based on the identification information, item information associated with the physical object (column 8 line 53-62 and column 10 line 54-60); 
generating a virtual shopping cart to save the item information associated with the physical object (column 9 lines 1-12); 
adding the item information of the physical object to the virtual shopping cart (column 10 lines 64-column 11 line 2);
receiving instructions via the user interface of the mobile self-checkout application to check out (column 13 lines 40-49); 
obtaining by the server, payment information to complete a transaction of a sale of the physical object identified in the virtual shopping cart in response to a selection of a checkout function via the user interface (column 11 lines 5-12).
Fletchall does not explicitly disclose the feature of initiating a session between the mobile device and a server, the session managed by a session manager.
However, Xavier teaches the feature of initiating a session between the mobile device and a server, the session managed by a session manager (paragraph [0031]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the invention of Fletchall to include the feature of initiating a session between the mobile device and a server, the session managed by a session manager, as taught by Xavier in order to facilitate the mobile checkout. 
With respect to claims 2 and 12, Fletchall further teaches the feature, further comprising: completing, by the server, the transaction of the sale of the physical object based on the payment information; and transmitting, by the server, receipt information to the mobile device in response to completion of the sale of the physical object; rendering, by the mobile vi on the display, a machine-readable element from the receipt information (column 11 lines 17-59).
With respect to claims 3 and 13, Fletchall further teaches the feature, further comprising: 
creating, in response to receiving the instructions to check out, a virtual transaction and an optically machine-readable representation of the virtual shopping cart, wherein the machine-readable representation (column 7 line 66- column 8 line 5, column 8 line 53-62 and column 10 line 54-60); 
displaying, on the display by the mobile device, the optically machine-readable representation of the virtual shopping cart (column 7 line 66- column 8 line 5, column 8 line 53-62 and column 10 line 54-60); 
optically scanning, by a scanning system in communication with a point-of-sale system, the optically machine-readable representation of the virtual shopping cart rendered on the display of the mobile phone (column 7 line 66- column 8 line 5, column 8 line 53-62 and column 10 line 54-60); 
retrieving, by the point-of-sale system, a total payment amount due to complete the sale of the one or more items identified in the virtual shopping cart; and receiving, through the point-of-sale system, tendered payment of the total payment amount to complete the sale of the one or more items identified in the virtual shopping cart (column 7 line 66- column 8 line 5, column 8 line 53-column 9 line 12 and column 10 line 54-60).
With respect to claims 4 and 14, Fletchall further discloses the feature of generating, by the mobile self-checkout application, the machine-readable representation of the virtual shopping cart (column 8 line 53-column 9 line 12 and column 10 line 54-60).
With respect to claims 5 and 15, Fletchall further teaches the feature, further comprising: receiving, through the mobile self-checkout application executed on the mobile device, a selection of a first method of payment from a set of registered payment methods, wherein the obtaining, by the server, the payment information comprises receiving from the mobile device the selection of the first method of payment (column 4 lines 33-41).
	With respect to claims 6 and 16, Fletchall further teaches the feature, wherein the obtaining the item information associated with the physical object comprising retrieving, by the mobile device, the item information stored in memory using the identification information, and the mobile device generating the virtual shopping cart (column 3 lines 15-28 and column 10 lines 54-60).
	With respect to claims 7 and 17, Fletchall further teaches the feature, wherein the retrieving the item information comprises communicating, by the mobile device, the identification information to the remote server and receiving, from the remote server, the item information (column 10 lines 54-60).
	With respect to claims 8 and 18, Fletchall further teaches the feature, further comprising: receiving a selection, through the mobile self-checkout application, to modify the virtual shopping cart; and modifying, by the mobile self-checkout application executed on the mobile device, the virtual shopping cart in accordance with the selection (column 9 1-10 and column 10 lines 54-column 11 line 2).
	
Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fletchall and Xavier as applied to claims 1 and 11 above, and further in view of  Townsend (2010/0063891, hereinafter Townsend).
The combination of Fletchall and Xavier teaches all of the limitations above but does not explicitly disclose the feature of accessing, through the mobile device, item rating information corresponding to the physical object identified based on the item information associated with the physical object; and displaying the item rating information on the display of the mobile device.
However, Townsend teaches the feature of accessing, through the mobile device, item rating information corresponding to the physical object identified based on the item information associated with the physical object; and displaying the item rating information on the display of the mobile device (paragraph 0061] and [0063]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the invention of Fletchall and Xavier to include the feature of accessing, through the mobile device, item rating information corresponding to the physical object identified based on the item information associated with the physical object; and displaying the item rating information on the display of the mobile device, as taught by Townsend in order to manage the mobile checkout. 

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fletchall and Xavier as applied to claims 1 and 11 above, and further in view of  Smith et al. (2010/0125510 hereinafter Smith).
	With respect to claims 10 and 20, the combination of Fletchall and Xavier teaches all of the limitations above but does not explicitly disclose the feature wherein the obtaining, by the server, the payment information to complete the transaction comprises receiving, through the mobile self-checkout application executed on the mobile device, a selection of a first method of payment to pay for a first portion of a total cost identified in the virtual shopping cart, and a selection of a second method of payment to pay for second portion of the total cost identified in the virtual shopping cart.
However, Smith teaches the feature wherein the obtaining, by the server, the payment information to complete the transaction comprises receiving, through the mobile self-checkout application executed on the mobile device, a selection of a first method of payment to pay for a first portion of a total cost identified in the virtual shopping cart, and a selection of a second method of payment to pay for second portion of the total cost identified in the virtual shopping cart (paragraphs [0077], [0082] and [0091]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687